DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-4 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miles et al., Influence of Fermacto on the Performance of Laying Hens when Fed Diets with Different Levels of Methionine, 1988 Poultry Science 67:842-844 (MILES) as evidenced by Pirsaraei, Effects of dietary supplementation of Aspergillus originated prebiotic (Fermacto) on performance and small intestinal morphology of broiler chickens fed diluted diets, Italian Journal of Animal Science 2010; Volume 9:e12 (PISARAEI).
Claim 1 recites a method for producing hen's egg improved in quality, the method comprising: feeding a solid-cultured product of filamentous bacteria blended with feedstuff of a hen or the solid-cultured product of the filamentous bacteria alone to a hen to improve quality of the hen's egg, wherein at least one quality among improvement in yolk color, improvement in eggshell strength, increase in an egg white height, increase in an eggshell thickness, increase in an egg weight, increase in a Haugh unit, increase in an egg production ratio, and reduction in a generation ratio of an abnormal egg is improved for the hen's egg that the hen ingesting the solid-cultured product of the filamentous bacteria produce.
Claim 2 recites that the filamentous bacteria are bacteria not producing mold poison.
Claim 3 recites that the bacteria not producing the mold poison are Aspergillus oryzae, Aspergillus sojae, or Aspergillus luchuensis that does not produce mold poison.
Claim 4 recites that the solid-cultured product of the filamentous bacteria comprises polysaccharides constituting hyphae of the filamentous bacteria.
As to claims 1-4, MILES teaches feeding FERMACTO to hens to increase egg weight and egg mass (Table 2).  As noted above, PISRAEI is cited to evidence that FERMACTO contains Aspergillus oryzae (abstract). In the Introduction on pg. 55, it is taught that no live cells or spores. Thus, FERMACTO is made of the carbohydrates of the Aspergillus oryzae (i.e., filamentous product that remains). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al., Influence of Fermacto on the Performance of Laying Hens when Fed Diets with Different Levels of Methionine, 1988 Poultry Science 67:842-844 (MILES) as evidenced by Pirsaraei, Effects of dietary supplementation of Aspergillus originated prebiotic (Fermacto) on performance and small intestinal morphology of broiler chickens fed diluted diets, Italian Journal of Animal Science 2010; Volume 9:e12 (PISARAEI).
Claim 5 recites that the solid-cultured product of the filamentous bacteria comprises an enzyme having activity.
Claim 6 recites that the solid-cultured product of the filamentous bacteria comprises viable bacteria of the filamentous bacteria.
As to claims 5 and 6, MILES teaches feeding FERMACTO to hens to increase egg weight and egg mass (Table 2). As noted above, PISRAEI is cited to evidence that FERMACTO contains Aspergillus oryzae (abstract).  Given the effectiveness of FERMACTO and that FERMACTO contains Aspergillus, it would have been obvious to one skilled in the to provide a viable Aspergillus with enzyme activity. 

Claim 7 recites that the method is a method for improving quality of the eggs by feeding the solid-cultured product of the filamentous bacteria by blending the solid-cultured product of the filamentous bacteria with the feedstuff of a hen; and a blend ratio of the solid-cultured product of the filamentous bacteria with the feedstuff is 0.1% by mass to 5.0% by mass.
As to claim 7, MILES teaches feeding FERMACTO to hens to increase egg weight and egg mass (Table 2). The FERMACTO is blended in an amount 454g/909kg (abstract).  However, it would have been obvious to one skilled in the art to vary the amount of FERMACTO based on the amount of supplementation needed to increase egg and feed efficiency (i.e., whether other ingredients such as methionine are added) (see Table 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799